FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMON JOSE GARCIA,                               No. 08-70477

               Petitioner,                       Agency No. A092-826-918

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Ramon Jose Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Aguiluz-Arellano v. Gonzales, 446 F.3d 980,

983 (9th Cir. 2006), and we deny the petition for review.

      The BIA properly found Garcia removable under 8 U.S.C.

§ 1227(a)(2)(B)(i) based on his guilty plea conviction under California Health and

Safety Code § 11377(a) for possession of a controlled substance where the record

of conviction establishes that the controlled substance underlying Garcia’s

conviction was methamphetamine. See Ramirez-Villalpando v. Holder, 645 F.3d

1035, 1040 (9th Cir. 2010) (“We have permitted reliance on an abstract of

judgment in combination with a charging document to establish that the defendant

pled guilty to a generic crime under the modified categorical approach.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70477